DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
Status of Application
Applicant’s amendments filed on 09/30/2022 have been entered.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2016/0046103) in view of Ueki et al. (US 2019/0255818) and Park et al. (US 2014/0243482). 
Regarding Claims 1 and 16-18, Hong teaches a laminated film (Abstract) comprising a first film Fig. 1, Item 120) and a second film disposed on the first film. (Fig. 1, Item 20) with an intervening adhesive layer (Claim 1 of Hong). Hong teaches the transmittance of the first film and second film can both be greater than 80% ; therefore, the transmittance of the first film can be greater than the transmittance of the second film. (Paragraph 0013, 0034; Claims 1, 2 and 6 of Hong). 
Hong teaches the transmittance of the second film can be 80% or more. (Paragraph 0034). This overlaps the claimed range of greater than or equal to 88%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Hong does not teach the Y(D65), Y(D65) is around visible light range which Hong teaches by covering total transmittance. 
Hong does not teach the tensile modulus of the second film is greater than the tensile modulus of the first film or the tensile modulus of the first film. 
Ueki teaches a laminated optical film for a display device comprising a first and second films with an intervening adhesive layer. (Claim 1 of Ueki; Paragraph 0003). Ueki teaches meeting Expressions 1-5 improved the keystroke durability of the resulting film. Ueki teaches the first and second layers can have a tensile modulus of greater than or equal to 2.0 GPa, Expressions 3 and 5. (Paragraph 0010, 0048). Ueki teaches the first and second layers can have different tensile modulus. (Paragraph 0132). Therefore, Ueki teaches overlapping ranges for the first and second films, where the tensile modulus of the second film is greater than the tensile modulus of the first film. Ueki further teaches a relationship between the tensile modulus of the first/second films and the intervening adhesive layer, Expressions 1, 2, and 4. (Paragraph 0010).  Ueki teaches this tensile modulus relationship improves the keystroke durability of the resulting optical film. (Paragraph 0008-0010, 0044-0048).  Therefore, one with ordinary skill in the art would set the tensile modulus ranges of the first and second films and adhesive layers of Hong to the tensile modulus ranges, Expressions 1-5, disclosed by Ueki in order to improve the keystroke durability. 
Ueki teaches the tensile modulus of the first and second film is greater than or equal to 2.0 or 2.5 GPa. (Paragraph 0010, 0048) This overlaps the claimed range of 4 GPa or greater.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Ueki does not teach the tensile modulus is measured under ASTM D882, Ueki teaches us JIS K7127 which is also used to measured tensile modulus of films like ASTM D882. (Paragraph 0647). Thus, it would have been obvious to one with ordinary skill in the art for to expect similar tensile modulus as taught by Ueki as the claimed tensile modulus even with different standards. Ueki teaches this improves durability (Paragraph 0047-0048) thus it would have been obvious to one with ordinary skill in the art to have the second film of Hong to have the claimed tensile modulus.
Hong teaches the first and second film can be polyimide (Claim 1 and 3 of Hong). Hong does not specifically teach the films are poly(amide-imide) copolymers of the formulas recited in Claim 1.
Park teaches a polyamide-imide copolymer film comprising the formula recited in Claim 1, as the unit structures of TFDB, 6FDA, BPDA and TPC match the Chemical Formula 1 and Chemical Formula 2 (Claim 1 of Park). Park teaches the molar range for structural units the overlaps the claimed range. (Claim 2-3 of Park). Park teaches these polyamide-imide copolymer have and advantage of being cheaper than 100% polyimide films while maintaining the desirable optical, thermal, and mechanical properties of 100% polyimide films. (Paragraph 0002-0005). Thus, it would have been obvious to use the polyamide-imide copolymer films of Park in place of the polyimide films of Hong to make the resulting product cheaper without decreasing the desirable physical properties. 
Regarding Claim 2, Ueki teaches the tensile modulus of the second film is greater than or equal to 2.5 GPa. (Paragraph 0048) This overlaps the claimed range of 5 GPa or greater.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Ueki does not teach the tensile modulus is measured under ASTM D882, Ueki teaches us JIS K7127 which is also used to measured tensile modulus of films like ASTM D882. (Paragraph 0647). Thus, it would have been obvious to one with ordinary skill in the art for to expect similar tensile modulus as taught by Ueki as the claimed tensile modulus even with different standards. Ueki teaches this improves durability (Paragraph 0047-0048) thus it would have been obvious to one with ordinary skill in the art to have the second film of Hong to have the claimed tensile modulus.
Regarding Claim 3, Hong teaches the transmittance of the first film can be 80% or more. (Paragraph 0034). This overlaps the claimed range of greater than or equal to 89%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Hong does not teach the Y(D65), Y(D65) is around visible light range which Hong teaches by covering total transmittance. 
Regarding Claim 5, Hong teaches a hard coat layer is formed on second film surface opposite the first film. (Paragraph 0040).
Regarding Claim 6, Hong teaches a back coating disposed on the first film on a side opposite the second film. (Fig. 1, Item 30). 
Regarding Claim 7, Hong teaches an adhesive between the first and second film. (Fig. 1, Item 50). 
Regarding Claim 8, Hong teaches forming a back coating between the second film and the adhesive layer. (Paragraph 0053). 
Regarding Claim 9, Hong teaches a silicon dioxide coating can be formed on both surfaces of a polyimide film to improve water resistance and flatness (Paragraph 0055-0059). Hong teaches both films can be polyimide films (Paragraph 0014, 0057, 0058, 0072-0079). Thus it would have been obvious to one with ordinary skill in the art to place coatings on both sides of the first and second films, which could be considered primer layer between the first film and the adhesive layer. 
Regarding Claim 10, Hong teaches the hard coating can comprise a urethane-methacrylate or methacrylate polymer. (Paragraph 0045). 
Regarding Claim 11, Hong teaches the first film can have a thickness of 50 to 200 microns (Paragraph 0034) and the second film can have a thickness of 20 to 200 microns. (Paragraph 0044). This overlaps the claimed range of 10 to 100 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 12, Hong teaches the adhesive layer can have a thickness of 1 to 300 microns. (Paragraph 0069). This overlaps the claimed range of 50 microns or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 19, Hong teaches the film of Claim 1 can be used in a display device. (Paragraph 0002).
Regarding Claim 20, Hong and Ueki teach the laminated film is disposed on the front surface of the display panel, wherein the first film is disposed closer to the front surface of the display panel than the second film. (Paragraph 0375 of Ueki). 

Claim 4 is rejected under 35 U.S.C. 103 for being unpatentable over Hong, Ueki and Park as applied in Claim 1 above, in further view of  Jeon et al. (US 2011/0121271)
Regarding Claim 4, Hong, Ueki and Park do not specifically teach the refractive index of the second films is greater than a refractive index of the first film.  
Jeon teaches a capping layer, a cover layer, for a display (Abstract) comprising two layers of a high refractive film on top and a low refractive index film. (Paragraph 0011). Jeon teaches this arrangement improves light efficiency of the display. Thus, as Jeon teaches having the second film have a greater refractive index than the second layer provides for better light efficiency, it would have been obvious to one with ordinary skill in the art to set the films of Hong to the same refractive setup as claimed as taught by Jeon. 

Claim 15 are rejected under 35 U.S.C. 103 for being unpatentable over Hong, Ueki, and Park as applied in Claim 1 above, in further view of Harris et al. (US 5,084,526).
Regarding Claim 15, Hong, Ueki and Park do not specifically teach the polyamide-imide composition is blended with other polymers.
Harris teaches it is well-known in the art to the blend polyamide-imides with polyimides, polycarbonate, and polyester (Column 3, Lines 10-25; Column 6, Lines 18-25). Harris teaches this improves the processing the resulting polyamide-imide composition. (Column 3, Lines 10-25). Thus, as Harris teaches adding polyimide or polycarbonate to the polyamide-imide composition improves processability, it would have been obvious to one with ordinary skill in the art to add such polymers to Hong, Ueki and Park to improve processability. 

Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Ueki et al. and Cho et al. (US 2012/0296050).  
Regarding Claims 1, 13, 14, and 16-18, Hong teaches a laminated film (Abstract) comprising a first film Fig. 1, Item 120) and a second film disposed on the first film. (Fig. 1, Item 20) with an intervening adhesive layer (Claim 1 of Hong). Hong teaches the transmittance of the first film and second film can both be greater than 80% ; therefore, the transmittance of the first film can be greater than the transmittance of the second film. (Paragraph 0013, 0034; Claims 1, 2 and 6 of Hong). 
Hong teaches the transmittance of the second film can be 80% or more. (Paragraph 0034). This overlaps the claimed range of greater than or equal to 88%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Hong does not teach the Y(D65), Y(D65) is around visible light range which Hong teaches by covering total transmittance. 
Hong does not teach the tensile modulus of the second film is greater than the tensile modulus of the first film or the tensile modulus of the first film. 
Ueki teaches a laminated optical film for a display device comprising a first and second films with an intervening adhesive layer. (Claim 1 of Ueki; Paragraph 0003). Ueki teaches meeting Expressions 1-5 improved the keystroke durability of the resulting film. Ueki teaches the first and second layers can have a tensile modulus of greater than or equal to 2.0 GPa, Expressions 3 and 5. (Paragraph 0010, 0048). Ueki teaches the first and second layers can have different tensile modulus. (Paragraph 0132). Therefore, Ueki teaches overlapping ranges for the first and second films, where the tensile modulus of the second film is greater than the tensile modulus of the first film. Ueki further teaches a relationship between the tensile modulus of the first/second films and the intervening adhesive layer, Expressions 1, 2, and 4. (Paragraph 0010).  Ueki teaches this tensile modulus relationship improves the keystroke durability of the resulting optical film. (Paragraph 0008-0010, 0044-0048).  Therefore, one with ordinary skill in the art would set the tensile modulus ranges of the first and second films and adhesive layers of Hong to the tensile modulus ranges, Expressions 1-5, disclosed by Ueki in order to improve the keystroke durability. 
Ueki teaches the tensile modulus of the first and second film is greater than or equal to 2.5 GPa. (Paragraph 0048) This overlaps the claimed range of 4 GPa or greater.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Ueki does not teach the tensile modulus is measured under ASTM D882, Ueki teaches us JIS K7127 which is also used to measured tensile modulus of films like ASTM D882. (Paragraph 0647). Thus, it would have been obvious to one with ordinary skill in the art for to expect similar tensile modulus as taught by Ueki as the claimed tensile modulus even with different standards. Ueki teaches this improves durability (Paragraph 0047-0048) thus it would have been obvious to one with ordinary skill in the art to have the second film of Hong to have the claimed tensile modulus.
Hong teaches the first and second film can be polyimide (Claim 1 and 3 of Hong). Hong does not specifically teach the films are poly(amide-imide) copolymers of the formulas recited in Claim 1.
Cho teaches a polyamide-imide copolymer film comprising the formula recited in Claim 1. (Claim 1 of Cho) Cho teaches the mole ratio of Formula 1 to Formula 2 to is 95:5 to 5:95. This overlaps the claimed range recited in Claims 13 and 14. Cho teaches that polyamide-imide copolymers have better CTE and light transmittance than polyimide films. Thus, it would have been obvious to use the polyamide-imide copolymer films of Cho in place of the polyimide films of Hong for better CTE and light transmittance.  
Regarding Claim 2, Ueki teaches the tensile modulus of the second film is greater than or equal to 2.0 or 2.5 GPa. (Paragraph 0048) This overlaps the claimed range of 5 GPa or greater.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Ueki does not teach the tensile modulus is measured under ASTM D882, Ueki teaches us JIS K7127 which is also used to measured tensile modulus of films like ASTM D882. (Paragraph 0647). Thus, it would have been obvious to one with ordinary skill in the art for to expect similar tensile modulus as taught by Ueki as the claimed tensile modulus even with different standards. Ueki teaches this improves durability (Paragraph 0047-0048) thus it would have been obvious to one with ordinary skill in the art to have the second film of Hong to have the claimed tensile modulus.
Regarding Claim 3, Hong teaches the transmittance of the first film can be 80% or more. (Paragraph 0034). This overlaps the claimed range of greater than or equal to 89%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Hong does not teach the Y(D65), Y(D65) is around visible light range which Hong teaches by covering total transmittance. 
Regarding Claim 5, Hong teaches a hard coat layer is formed on second film surface opposite the first film. (Paragraph 0040).
Regarding Claim 6, Hong teaches a back coating disposed on the first film on a side opposite the second film. (Fig. 1, Item 30). 
Regarding Claim 7, Hong teaches an adhesive between the first and second film. (Fig. 1, Item 50). 
Regarding Claim 8, Hong teaches forming a back coating between the second film and the adhesive layer. (Paragraph 0053). 
Regarding Claim 9, Hong teaches a silicon dioxide coating can be formed on both surfaces of a polyimide film to improve water resistance and flatness (Paragraph 0055-0059). Hong teaches both films can be polyimide films (Paragraph 0014, 0057, 0058, 0072-0079). Thus it would have been obvious to one with ordinary skill in the art to place coatings on both sides of the first and second films, which could be considered primer layer between the first film and the adhesive layer. 
Regarding Claim 10, Hong teaches the hard coating can comprise a urethane-methacrylate or methacrylate polymer. (Paragraph 0045). 
Regarding Claim 11, Hong teaches the first film can have a thickness of 50 to 200 microns (Paragraph 0034) and the second film can have a thickness of 20 to 200 microns. (Paragraph 0044). This overlaps the claimed range of 10 to 100 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 12, Hong teaches the adhesive layer can have a thickness of 1 to 300 microns. (Paragraph 0069). This overlaps the claimed range of 50 microns or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 14, Hong teaches the adhesive layer can have a thickness of 1 to 300 microns. (Paragraph 0069). This overlaps the claimed range of 50 microns or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 19, Hong teaches the film of Claim 1 can be used in a display device. (Paragraph 0002).
Regarding Claim 20, Hong and Ueki teach the laminated film is disposed on the front surface of the display panel, wherein the first film is disposed closer to the front surface of the display panel than the second film. (Paragraph 0375 of Ueki).

Claim 4 is rejected under 35 U.S.C. 103 for being unpatentable over Hong, Ueki and Cho as applied in Claim 1 above, in further view of  Jeon et al. 
Regarding Claim 4, Hong, Ueki and Cho do not specifically teach the refractive index of the second films is greater than a refractive index of the first film.  
Jeon teaches a capping layer, a cover layer, for a display (Abstract) comprising two layers of a high refractive film on top and a low refractive index film. (Paragraph 0011). Jeon teaches this arrangement improves light efficiency of the display. Thus, as Jeon teaches having the second film have a greater refractive index than the second layer provides for better light efficiency, it would have been obvious to one with ordinary skill in the art to set the films of Hong to the same refractive setup as claimed as taught by Jeon. 

Claim 15 is rejected under 35 U.S.C. 103 for being unpatentable over Hong, Ueki, and Cho as applied in Claim 1 above, in further view of Harris et al. 
Regarding Claim 15, Hong, Ueki and Cho do not specifically teach the polyamide-imide composition is blended with other polymers.
Harris teaches it is well-known in the art to the blend polyamide-imides with polyimides, polycarbonate, and polyester (Column 3, Lines 10-25; Column 6, Lines 18-25). Harris teaches this improves the processing the resulting polyamide-imide composition. (Column 3, Lines 10-25). Thus, as Harris teaches adding polyimide or polycarbonate to the polyamide-imide composition improves processability, it would have been obvious to one with ordinary skill in the art to add such polymers to Hong, Ueki and Cho to improve processability. 
Response to Arguments
Applicant’s arguments have been fully considered, but have been found unpersuasive.
Applicant argues that Hong does not teach the transmittance of the first and second films. This argument is found unpersuasive. Claim 1 recites : “A polyimide cover substrate, comprising: a first base layer, comprising a support film and a conductive coating layer formed on at least one surface of the support film; a second base layer, comprising a polyimide film and a hard coating layer formed on at least one surface of the polyimide film…” Claim 2 of the Hong recites “wherein the support film has a total transmittance of 80% or more …” and Claim 6 recites “the polyimide film … has a total transmittance of 80% or more …” Therefore, Hong teaches transmittance ranges for the first film and the second film are 80% or greater, which creates overlapping ranges where the transmittance of the first film can be greater than the transmittance of the second film.
Applicant argues the improved keystroke durability taught by Ueki is a result of the tensile modulus relationship between the first and second films and the adhesive layer; therefore, one with ordinary skill in the art would not set the tensile modulus of the first and second films of Hong to ranges disclosed by Ueki. This argument is found unpersuasive, as Ueki discloses meeting Expressions 1-5 create the improved keystroke durability. Therefore, one with ordinary skill in the art would not only set the tensile modulus relationship of the first/second films to the adhesive layer to meet Expressions 1 and 2, but also the tensile modulus ranges for the first and second films recited in Expressions 3 and 5. 
Applicant argues there is no motivation to set the tensile modulus of the first and second layers to the ranges taught by Ueki. This argument is found unpersuasive, as Ueki teaches meeting claimed Expressions 1-5 improved keystroke durability of the resulting laminate. (Paragraph 0010). Therefore, one with ordinary skill in the art would set the tensile modulus of the films of Hong to the ones disclosed by Ueki in order to get better keystroke durability of the resulting laminate. 
Applicant argues that Ueki states the two films preferably should the same; therefore the films should have the same tensile modulus. This argument is found unpersuasive, as this is only a preference. Ueki does not require the first and second film to be exactly the same. Ueki further considers the films having different tensile modulus (Paragraph 0132). Therefore, Ueki also teaches films having different tensile modulus is suitable in maintaining keystroke durability of the laminate. 
Applicant argues Ueki does not teach a poly(amide-imide) copolymer. This argument is found unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Hong and Ueki and Park/Cho are used to teach the claimed invention, not Hong and Ueki alone. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781